Citation Nr: 1026549	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  07-13 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased disability rating for service-
connected posttraumatic stress disorder (PTSD), currently 
evaluated 30 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 
1968 and January 1982 to July 1987.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Washington, D.C.  
During the pendency of the appeal, the Veteran relocated; 
original jurisdiction now resides at the VA RO in Roanoke, 
Virginia.

The procedural history of the case reflects that the Veteran 
filed a claim in July 2004 seeking an evaluation in excess of 10 
percent for his PTSD.  The December 2004 rating decision 
continued his previously-assigned 10 percent evaluation.  The 
Veteran was not notified of this decision until almost a year 
later in December 2005.  Thereafter, the Veteran filed a timely 
notice of disagreement (NOD) in November 2006, within a year 
following notification of the rating decision.  See 38 C.F.R. §§ 
20.200, 20.202.  In a May 2007 rating decision, the RO increased 
the evaluation for PTSD to 30 percent, effective November 22, 
2006.  The Board observes that this effective date appears to 
have been based on the date the Veteran filed his NOD, as opposed 
to July 27, 2004, the date his claim was filed.  (The RO 
apparently misconstrued the NOD as a new claim for increased 
evaluation.)  

In October 2009, the Board remanded the Veteran's claims.  In a 
February 2010 supplemental statement of the case (SSOC) and 
rating decision, the agency of original jurisdiction (AOJ) 
granted the Veteran a 30 percent disability rating for the 
service-connected PTSD effective July 27, 2004.

The Board notes, with respect to increased ratings, the United 
States Court of Appeals for Veterans Claims (Court) has held that 
on a claim for an original or increased rating, the appellant 
will generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, and it follows that such a claim 
remains in controversy where less than the maximum benefit is 
allowed.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court 
further held that, where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular rating, a 
subsequent RO decision awarding a higher rating, but less than 
the maximum available benefit, does not abrogate the appeal.  Id.  
Here, the Veteran has clearly expressed his desire to appeal for 
the assignment of a higher evaluation for the service-connected 
PTSD.  Accordingly, the Veteran's VA claims folder has been 
returned to the Board for further appellate proceedings.

The Veteran was notified in an August 2008 letter that his file 
had been permanently transferred to the Roanoke RO.

In July 2009, a Board hearing was held at the VA Central Office 
in Washington, D.C. before the undersigned.  A transcript of that 
proceeding has been associated with the claims folders.


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by nightmares, impaired 
affect, panic attacks, depression, hypervigilance, impairment of 
memory, disturbances of motivation and mood, and difficulty in 
establishing effective work and social relationships; 
occupational and social impairment with deficiencies in most 
areas is not shown.

2.  The evidence does not show that the Veteran's service-
connected PTSD is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent disability rating for PTSD, but 
no greater, have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

2.  Application of extraschedular provisions for the service-
connected PTSD is not warranted.  38 C.F.R. § 3.321(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased disability rating 
for his service-connected PTSD.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issue on appeal will then be analyzed 
and a decision rendered.

Stegall concerns

As alluded to above, in October 2009, the Board remanded this 
claim and ordered the AOJ to obtain all outstanding VA medical 
records of the Veteran's psychiatric treatment from January 2008 
to the present and associate them with the Veteran's claims 
folder.  Thereafter, the AOJ was ordered to schedule the Veteran 
for an appropriate VA examination to determine the current 
severity of his service-connected PTSD.  The Veteran's claim was 
then to be readjudicated.  

Pursuant to the Board's remand instructions, psychiatric 
treatment records from the Washington VA Medical Center (VAMC) 
were obtained and associated with the Veteran's claims folder.  
Further, the Veteran was provided a VA psychiatric examination in 
December 2009, a report of which has been associated with his 
claims folder.  The Veteran's PTSD claim was readjudicated via 
the February 2010 SSOC.  

Accordingly, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where 
the remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance].  



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated that 
"a veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the required notice by a letter 
mailed in October 2004, and notice with respect to the effective-
date element of the claim, by letters mailed in June 2008 and 
August 2008.  Although the June 2008 and August 2008 VCAA letters 
to include the effective-date element of the claim were provided 
after the initial adjudication of the claim, the Board finds that 
the Veteran has not been prejudiced by the timing of this letter.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice and the completion of all indicated development 
of the record, the originating agency readjudicated the Veteran's 
claim in December 2008, January 2009, and February 2010 SSOCs.  
See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new VCAA notification followed by a 
readjudication of the claim).  There is no indication or reason 
to believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had complete 
VCAA notice been provided at an earlier time.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

In the instant case, the Board finds reasonable efforts have been 
made to assist the Veteran in obtaining evidence necessary to 
substantiate his claim.  There is no reasonable possibility that 
further assistance would aid in substantiating the claim.  The 
pertinent evidence of record includes the Veteran's statements, 
service treatment records, and postservice VA treatment records.  

The Veteran was afforded VA examinations in February 2007, 
November 2008, and December 2009.  The examination reports 
reflect that the examiners interviewed and examined the Veteran, 
reviewed his claims folder, reviewed his past medical history, 
documented his current medical condition, and rendered 
appropriate diagnoses consistent with the remainder of the 
evidence of record.  Furthermore, these examination reports 
contain sufficient information to rate the Veteran's PTSD under 
the appropriate diagnostic criteria.  The Board therefore 
concludes that the VA examination reports are adequate for 
evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate].  

The Board finds that under the circumstances of this case, VA has 
satisfied the notification and duty to assist provisions of the 
law and that no further action pursuant to the VCAA need be 
undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claim.  He has retained the services 
of a representative.  He was afforded a personal hearing in July 
2009.

Accordingly, the Board will proceed to a decision.

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4 (2009).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2009).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that "staged ratings are appropriate for an increased-rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings."

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, diagnosis, and demonstrated 
symptomatology. Any change in diagnostic code by a VA adjudicator 
must be specifically explained. See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

The Veteran's psychiatric disorder is currently rated under 38 
C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2009).  Diagnostic 
Code 9411 is deemed by the Board to be the most appropriate 
because it pertains specifically to the primary diagnosed 
disability in the Veteran's case (PTSD).  In any event, with the 
exception of eating disorders, all mental disorders including 
PTSD are rated under the same criteria in the rating schedule.  
Therefore, rating under another diagnostic code would not produce 
a different result.  Moreover, the Veteran has not requested that 
another diagnostic code be used.  Accordingly, the Board 
concludes that the Veteran is appropriately rated under 
Diagnostic Code 9411.

PTSD is to be rated under the general rating formula for mental 
disorders under 38 C.F.R. § 4.130.  The pertinent provisions of 
38 C.F.R. § 4.130 concerning the rating of psychiatric 
disabilities read in pertinent part as follows:

100 percent:  Total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time and 
place; memory loss for names of close relatives, own 
occupation or name.

70 percent:  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to 
establish and maintain effective relationships.

50 percent:  Occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty establishing effective work 
and social relationships.

30 percent:  Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due 
to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing 
the American Psychiatric Association 's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), 
p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships. Scores ranging from 51 to 60 reflect more moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co- workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job). See 38 C.F.R. § 4.130 (2009) [incorporating by 
reference the VA's adoption of the DSM-IV for rating purposes].

In addition to PTSD, for which service connection was 
established, the Veteran's treatment history indicates diagnoses 
of depression, not otherwise specified (NOS), and an anxiety 
disorder, which he is not currently service-connected for.  See, 
e.g., the December 2009 VA examination report; see also a VA 
treatment record dated in June 2006.  

However, it is well-settled that the Board is precluded from 
differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability, in the absence of medical evidence which does so.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The medical 
evidence in the instant case does not differentiate between the 
symptomatology associated with the Veteran's PTSD and that 
resulting from the depression, NOS, and the anxiety disorder.  
Further, no mental health professional has attempted to 
distinguish between said symptomatology.  Accordingly, for the 
purposes of this decision, the Board will attribute all of the 
Veteran's psychiatric symptoms to his service-connected PTSD.

The Board adds, however, that the record also indicates that the 
Veteran has been diagnosed with polysubstance dependence in 
remission.  See, e.g., a VA treatment record dated in April 2009.  
The Veteran has not established service-connected for this 
dependence.  Accordingly, any problems associated with the non 
service-connected substance abuse will not be considered in 
evaluating this claim.

The Veteran's service-connected PTSD is currently rated 30 
percent disabling.  For the reasons expressed immediately below, 
the Board finds that the Veteran's PTSD symptoms warrant the 
assignment of a 50 percent rating under Diagnostic Code 9411.

As indicated above, a 50 percent disability rating is warranted 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective work 
and social relationships.

A VA treatment report of the Veteran's mental status from a 
general physical examination dated in July 2003 indicated that he 
was alert and oriented and that his speech was coherent.  
Moreover, he tested negative for a suicidal risk assessment.  

Subsequent VA psychiatric evaluation reports as well as PTSD 
group therapy records dated from May 2006 through December 2006 
documented the Veteran's endorsement of "some" suicidal 
ideation and that he keeps himself out of situations which may 
lead to violence because he would not be able to restrain 
himself.  He further reported chronic sleep impairment due to his 
period of combat in Vietnam where he served on perimeter guard.  
He also reported an instance where he was riding in a car and had 
a flashback of being in Vietnam and smelling burned flesh.  
Additionally, the Veteran stated that hearing Huey helicopters 
reminds him of his service in Vietnam, and that when in public, 
he walks as fast as possible to avoid anyone sneaking up on him.  
Moreover, he reported that he does not socialize with people with 
the exception of his drug counseling group members.  The Veteran 
also indicated that he frequently scratches his skin, although he 
was unsure as to the cause of this.  He reported that he was 
divorced and had no children, although he maintained contact with 
his two brothers.  Finally, he stated that he had difficulty 
processing grief and loss as he felt detached from losses in his 
life such as his the loss of his father.  

The clinical findings contained in these VA treatment records 
documented essentially normal appearance, hygiene, speech, 
cognitive functioning, concentration, and thought process.  
Moreover, no auditory or visual hallucinations were noted.  May 
2006 and August 2006 mental status evaluations indicated that the 
Veteran's affect was "blunted" and "somewhat guarded."  

The Veteran was afforded a VA examination in February 2007.  He 
reported difficulty with nightmares, occasional flashbacks, and 
easy startling with unexpected noises.  He also stated that he 
avoids crowds, has no friends except for those in his PTSD group 
therapy, is hypervigilant especially at night and in public, and 
has difficulty with concentration and memory loss.  The Veteran 
further reported that he worked at a school where he moved and 
set up computers.  He stayed away from most of his co-workers 
because he was otherwise irritable around them and others.  

The VA examiner noted normal grooming, speech, stream of thought, 
and full range of affect.  The Veteran denied paranoid ideation, 
although he reported a "strange" mood and depression.  Although 
he denied suicidal ideation, he acknowledged homicidal ideation 
"at times."  The VA examiner specifically noted the Veteran's 
hypervigilance, irritability, anger management issues, difficulty 
with concentration, social isolation, and frustration.  However, 
the VA examiner indicated no impairment in thought process or 
communication, and that the Veteran was able to maintain his 
activities of basic daily living and finances.         

The Board additionally notes that a VA psychology group 
counseling note dated in September 2008 indicated that the 
Veteran's behavior was goal directed and that his affect was 
attentive.  Further, the Veteran received education on mental 
health counseling and was encouraged to continue psychiatric 
evaluation.  

The Veteran was provided with a VA examination in November 2008.  
The Veteran reported that he was prescribed medication for his 
PTSD and continued to attend drug counseling group therapy.  He 
further reported his continued sleep impairment, that he was 
recently terminated from his place of employment, and that a 
woman with whom he was in a relationship with recently died of 
blood cancer.  He also reported constant worrying, depression, 
irritability, and disturbance of motivation and mood.  With 
respect to social activities, the Veteran stated that he goes to 
his drug counseling group therapy and goes to the movie theatre 
by himself once a month.  He stated that he experienced panic 
attacks and flashbacks at his previous employment and when he 
goes to the movie theatre.  

Upon examination, the VA examiner reported no impairment of 
thought process or communication, no delusions or hallucinations, 
no current suicidal thoughts, past suicidal and homicidal 
thoughts, restricted affect, maintenance of hygiene and basic 
activities of daily living, no impaired impulse control, and 
normal speech.  Although the VA examiner reported no memory loss 
or impairment, the Veteran stated that he frequently forgets to 
complete tasks such as making a list when going to the grocery 
store.  Further, the Veteran stated that he obsessively counts 
Honda automobiles everyday, and if he reaches a certain number, 
"it will be an okay day," and if he does not, he cannot 
function properly.  He also indicated that he lives in a constant 
state of fear.  The VA examiner documented the Veteran's PTSD 
symptoms as "moderate," chronic and continuous in duration and 
frequency, and that the Veteran constantly reexperiences his 
traumatic events in Vietnam.  Finally, the VA examiner noted that 
the disturbance and symptomatology cause clinically significant 
distress or impairment in social, occupational, or other 
important areas of functioning.       

A VA psychiatric evaluation dated in April 2009 documented the 
Veteran's continued complaints of memory loss, difficulty 
concentrating, and treatment of his depression.  The VA 
psychiatrist noted that the Veteran was appropriately dressed, 
his mood was "pretty busy," demonstrated a fair range of 
affect, normal speech, logical and goal directed thought process, 
no suicidal or homicidal ideation or auditory/visual 
hallucinations, adequate judgment and insight, and no evidence of 
paranoia.  

The Veteran was afforded a VA examination in December 2009.  He 
continued his complaints of sleep impairment due to nightmares 
from his combat in Vietnam, suspicious behavior, seeing 
"shadows," lack of concentration, irritability, and depressed 
mood and lack of motivation due to being single.  With respect to 
social relationships, the Veteran indicated social isolation, to 
include spending less time with his family, with the exceptions 
of his job and attendance at group drug counseling.  The Veteran 
also reported that he is "barely" holding on to his current job 
as a computer repairman, and that he experiences lapses where a 
co-worker will have to fill in for him.  He further stated that 
he avoids doing work that involves interactions with others and 
becomes startled when touched by co-workers.  The VA examiner 
noted that the Veteran was capable of basic activities of daily 
living, able to meet work demands, fairly groomed, had no 
impairment of thought process or communication, was able to 
maintain personal hygiene, and did not exhibit impaired impulse 
control.  Although the Veteran stated that he did not want to 
kill himself, he indicated that he has focused on death due to 
recently deceased friends and relatives as well as soldiers from 
the war in Iraq.  He also continued his complaints of memory 
loss, such as difficulty remembering his age, as well as his 
obsession with counting Honda automobiles that he sees on the 
road.  The VA examiner reported that the Veteran's psychiatric 
symptoms were chronic and continuous, and moderate in nature.  He 
further documented the Veteran's general avoidance of stimuli 
associated with his combat in Vietnam as well as numbing of 
general responsiveness, to include detachment from others, 
restricted range of affect, and sense of poor future.  The VA 
examiner in particular noted that the Veteran's leisure 
activities and quality of life have been moderately to severely 
affected by the PTSD.      

Additionally, the Veteran continued to document his occupational 
and social impairment manifested by chronic sleep impairment, 
nightmares, panic attacks, flashbacks, social isolation, 
depression, ritualistic behavior, suicidal thoughts without 
intent, homicidal ideation, and difficulty with memory and 
concentration at the July 2009 Board hearing.  

In short, although the Veteran does not have all of the 
symptomatology consistent with the assignment of a 50 percent 
rating, for example impaired judgment, or circumstantial, 
circumlocutory, or stereotyped speech, the Board finds that the 
impact of the Veteran's PTSD on his social and industrial 
functioning is sufficient to approximate the degree of impairment 
contemplated by a 50 percent rating.  See 38 C.F.R. § 4.7 (2009).  
Criteria for the assignment of a 50 percent rating, which have 
arguably been met or approximated include impaired affect, panic 
attacks, impairment of memory, disturbances of motivation and 
mood, and difficulty in establishing effective work and social 
relationships.

The Board also observes that the Veteran has been assigned GAF 
scores between 52 and 65, which indicate moderate to mild 
impairment with a GAF of 55 at his recent VA examination.  The 
GAFs scores of 52 and 55 are appropriately reflected in the 
assignment of a 50 percent disability rating.  

The Board additionally notes that a VA treatment record dated in 
July 2003 documents an assigned GAF score of 90.  However, this 
GAF score does not appear to have been assigned in accordance 
with the required criteria set forth in the DSM-IV.  Moreover, 
there is no indication as to whether the GAF score accounted 
specifically for the Veteran's PTSD and the GAF score is 
inconsistent with the remainder of the clinical evidence 
documenting more severe symptoms than reflected in the GAF of 90.  
Accordingly, the Board finds this GAF score to be of minimal 
probative value in evaluating the severity of the Veteran's PTSD.

Based on the evidence of record, the Board concludes that 
symptomatology which warrants an increased rating of 50 percent 
is approximated throughout the course of the appeal.  See 38 
C.F.R. § 4.7 (2009).

The Board also considered the assignment of a rating in excess of 
50 percent.  
See A.B. v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is 
not granted the maximum benefit allowable under the Rating 
Schedule, the pending appeal as to that issue is not abrogated].  
For the reasons expressed immediately below, the Board has 
determined that the evidence does not support a conclusion that 
the Veteran has symptoms of occupational and social impairment, 
which would warrant the assignment of a 70 or 100 percent 
disability rating.

With respect to the criteria for the assignment of a 70 percent 
disability rating, the Board notes that, as discussed above, the 
Veteran has had periods of suicidal ideation and obsessional 
rituals which interfere with routine activities.   Additionally, 
the Veteran reported that he has difficulty working and 
interacting with others at his place of employment, indicating 
difficulty adapting to stressful circumstances.

However, the Veteran's VA mental health evaluations and treatment 
records do not indicate illogical, obscure, or irrelevant speech 
or near-continuous panic or depression affecting the ability to 
function independently.  Nor is there evidence of spatial 
disorientation, neglect of personal appearance and hygiene, or 
impaired impulse control (such as unprovoked irritability with 
periods of violence).  Finally, although the Veteran has stated 
that he is unable to establish and maintain effective 
relationships, the Board notes that multiple VA treatment 
records, to include the VA examination reports, document his 
continuous attendance at and relationship with members of his 
drug counseling therapy group.  As such, inability to establish 
and maintain effective relationships has not been demonstrated.    

In light of the foregoing, the Board concludes that, while the 
Veteran demonstrates a few of the criteria listed for a 70 
percent disability rating, the evidence of record does not show 
that his overall level of severity closely approximates the 
criteria for a 70 percent disability rating under 38 C.F.R. 
§ 4.130.  Moreover, there are no other factors which would lead 
the Board to conclude that a 70 percent disability rating is 
warranted.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
[the specified factors for each incremental rating are examples 
rather than requirements for a particular rating; analysis should 
not be limited solely to whether the claimant exhibited the 
symptoms listed in the rating scheme].  A review of the medical 
evidence indicates that the Veteran's psychiatric symptomatology 
centers on his depression, anxiety, nightmares, hypervigilance, 
impaired memory, disturbances of mood and motivation, and 
difficulty establishing work and social relationships.  These 
symptoms are more congruent with the assigned 50 percent 
disability rating.

The Board also considered the Veteran's entitlement to a 100 
percent disability rating.  There is no indication of total 
occupational and social impairment, as would be required by such 
a rating.  The Board notes that the Veteran reported that he 
continues to have urges to harm himself and others.  See, e.g., 
the December 2009 VA examination report.  However, there is no 
evidence of gross impairment in thought processes and 
communication or grossly inappropriate behavior; nor is there 
persistent delusions and hallucinations, intermittent inability 
to perform activities of daily living, disorientation to time or 
place, or memory loss for names of close relatives or own name.    

Thus, a review of the evidence clearly indicates that 
symptomatology associated with the Veteran's PTSD most closely 
approximates that which allows for the assignment of a 50 percent 
disability rating.  See 38 C.F.R. § 4.7 (2009).  The appeal is 
allowed to that extent.

In Hart, supra, the Court held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibited symptoms that would warrant different 
ratings.  
In reaching its conclusion, the Court observed that when a claim 
for an increased rating is granted, the effective date assigned 
may be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that an 
increase in disability had occurred within that timeframe.  See 
38 U.S.C.A. § 5110 (West 2002).

After a careful review of the record, the Board can find no 
evidence to support a finding that the Veteran's PTSD 
symptomatology was more or less severe during the appeal period.  
Specifically, as discussed above, the February 2007, November 
2008, and December 2009 VA examination reports, as well as VA 
treatment records, document the Veteran's continued depression, 
stress, impaired affect, nightmares, lack of motivation, social 
isolation, and panic attacks.  The Board therefore believes that 
a 50 percent disability rating may be assigned for the entire 
period from July 2003.  There appears to have been no time during 
which the schedular criteria for a 70 or 100 percent rating were 
met or approximated.
 
The Board has considered the question of whether an 
extraschedular rating may be appropriate for the Veteran's PTSD.  
See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Ordinarily, the VA 
Rating Schedule will apply unless there are exceptional or 
unusual factors which would render application of the schedule 
impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent period of 
hospitalization that would render impractical the application of 
the regular schedular standards.  See 38 C.F.R. § 3.21(b)(1) 
(2009).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

The Veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has been 
similarly unsuccessful.  The evidence of record indicates that 
the Veteran has worked for a computer company where he fixes 
computers since February 2008.  See the December 2009 VA 
examination report.  Crucially, the Veteran reported to the 
December 2009 VA examiner that he has not missed any significant 
time over the last year due to the PTSD symptomatology.  The 
Board notes that the Veteran has indicated that he is barely 
holding onto his job, due to being under constant pressure and 
avoiding work that involves interactions with others because of 
his PTSD.  However, as noted above, the criteria for the current 
50 percent disability rating is "occupational and social 
impairment with reduced reliability and productivity."  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).  Although having 
no reason to doubt that the Veteran's PTSD symptomatology 
adversely impacts his employability, this is specifically 
contemplated by the newly assigned 50 percent schedular rating.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired].  

In addition, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.  The record clearly 
demonstrates that the Veteran currently requires medication for 
his PTSD symptomatology.  However, there is no evidence to 
suggest, nor does the Veteran so contend, that he has required 
hospitalization as a result of his PTSD symptomatology during the 
period under consideration.  Further, the record does not 
demonstrate any other reason why an extraschedular rating should 
be assigned.  Accordingly, the Board therefore has determined 
that referral of the case for extraschedular consideration 
pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

 In granting the Veteran's claim for an increased rating, the 
Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), 
the Court of Appeals for Veterans Claims (Court) held that a 
claim for a total rating based on unemployability due to service-
connected disability (TDIU), either expressly raised by the 
Veteran or reasonably raised by the record involves an attempt to 
obtain an appropriate rating for a disability and is part of the 
claim for an increased rating.  In this case, the evidence of 
record does not show, and the Veteran has not asserted, that he 
is unemployable because of his service-connected PTSD.  On the 
contrary, the Veteran has stated on multiple occasions, to 
include the July 2009 Board hearing and the December 2009 VA 
examination, that he is currently employed at a computer company 
as a computer repairman.  Accordingly, the issue of TDIU has not 
been raised in this case.  


ORDER

Entitlement to a 50 percent disability rating for service-
connected PTSD is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.




____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


